BISTLINE, Justice,
specially concurring.
Having concurred fully in the opinion authored by Chief Justice Bakes, I write only to add that Subsection 1 of I.C. § 16-15131 is a clear indication of legislative belief and acceptance that there is inherently a father’s right to seek a judicial determination that he is indeed the father of a given child, which in my view is preferable to going through the registration procedure. Such registration procedure establishes nothing more than a mere claim to parenthood, similar to “claiming” a water right and accordingly thereafter filing the necessary application for a permit, obtaining a patent or license and, where necessary, quieting title thereto.
It is not beyond comprehension that a purported or would-be father who merely registers his claim to paternity with the department of health and welfare might very well be confronted with the claim of another would-be father.

. Idaho Code § 16-1513(1) states in part:
Claim of paternity. — (1) A person who is the father or claims to be the father of a child born out-of-wedlock may claim rights pertaining to his paternity of the child by registering with the vital statistics unit of the department of health and welfare, a notice of his claim of paternity to the child born out-of-wedlock and his willingness and intent to support the child to the best of his ability____ When making a claim of paternity, a person who is the father or claims to be the father of a child born out-of-wedlock, shall mail to the vital statistics unit of the department of health and welfare, the completed form prescribed by the vital statistics unit of the department of health and welfare. Said form will be filled out completely, signed by the person claiming paternity, and witnessed before a notary public.